George Rose Smith, Justice. This is a no-merit appeal from a verdict and judgment sentencing Beavers, as an habitual offender, to two consecutive 50-year sentences for aggravated robbery and kidnaping. Counsel for the appellant and the Attorney General for the State find no merit in the appeal. Beavers has not availed himself of the opportunity to file a pro se brief. We have studied the case and agree that it should be affirmed for want of merit. We point out, however, two defects in the appellant’s abstract and brief. First, the testimony has been copied verbatim instead of being abstracted, as required by Rule 9. Smith v. Pond, 259 Ark. 564, 534 S.W. 2d 769 (1976); Gray v. Ouachita Creek Watershed Dist., 239 Ark. 141, 387 S.W. 2d 605 (1965). Second, counsel has not presented the arguable points for reversal, as required by Anders v. California, 386 U.S. 738 (1967). Counsel merely states, as a conclusion, that in his opinion there is nothing in the record that would arguably support an appeal. The State, however, has supplied the deficiencies. Affirmed. Harris, C.J., not participating.